DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/08/2021. 
2.	Claims 21-23 have been added.
3.	Claims 1-23 are currently pending and have been considered below.


Response to Arguments
4.          Applicant's arguments filed on 11/08/2021 have been fully considered but they are not persuasive. 

In the remarks, the Applicant argues in substance that:
The combination of Spanier, Wilson, and Iida concerning claim 1 fails to disclose the limitation “decimating the filtered digital signal to reduce the sampling rate of the filtered digital signal and generate a decimated digital signal. ..., the Office relies on, and Wi/son discloses“. . . [t]he filtered digital data stream on line 28... decimates the digital data stream on line 28 by a fixed decimation ratio to produce the digital data stream on line 32 having a sample rate selected by a sampling frequency select signal 24.” Office Action at p. 6, para. 3 and Wi/son at col. 4, Il. 50-54. Emphasis added. A digital filter utilizing a selectable sampling frequency to decimate a digital signal, does not“... decimat[e] the filtered digital signal to reduce the sampling rate of the filtered digital signal and generate a decimated digital signal. . . .” because Wilson’s decimation sample rate is selectable based on “the desired output sample rate” .

In response to argument:
a)	Examiner respectfully disagrees. First, the Examiner would like to remind the applicant that the rejection is based on the broadest reasonable interpretation of the claims.  The Applicant argues on pages 7-10 of the remarks that the cited art does not teach or suggest the limitation “decimating the filtered digital signal to reduce the sampling rate of the filtered digital signal and generate a decimated digital signal.” However, Wilson discloses Fig. 2 is a block diagram broadly illustrating one of the invention. The overall purpose of circuit 10 is to receive an analog signal on line 12 at any frequency within a predetermined working range of the system, convert this signal to a digital data stream, increase the sample rate of the digital data stream and then decimate this higher rate digital data stream so that the data presented on line 32 is at a desired sampling rate. In other words, circuit 10 receives, from analog to digital converter 11, digital data at a fixed, predetermined data rate and converts this data to a digital data stream at another data rate. The other data rate may or may not be the same as the data rate output by analog to digital converter 11 and may be at a fixed or variable rate…A higher sample rate digital data stream on line 19 is then sent to a digital filter 26 which removes any images of the original digital signal as a 

 	In addition, as it is well known to one ordinary skill in the art decimating a digital signal is reducing the sampling rate , “In digital signal processing, downsampling, compression, and decimation are terms associated with the process of resampling in a multi-rate digital signal processing system. Both downsampling and decimation can be synonymous with compression, or they can describe an entire process of bandwidth reduction (filtering) and sample-rate reduction. When the process is performed on a sequence of samples of a signal or a continuous function, it produces an approximation of the sequence that would have been obtained by sampling the signal at a lower rate (or density, as in the case of a photograph). Decimation is a term that historically means the removal of every tenth one. But in signal processing, decimation by a factor of 10 actually means keeping only every tenth sample. This factor multiplies the sampling interval or, equivalently, divides the sampling rate. For example, if compact disc audio at 44,100 samples/second is decimated by a factor of 5/4, the resulting sample rate is 35,280. A system component that performs decimation is called a decimator." (see attached Wikipedia document). Thus, the combination of Spanier, Wilson, and Iida meets the scope of the claimed limitation as currently presented.  

5. 	The objection to Figure 2a has been withdrawn in view the amendment.

6. 	Applicant’s arguments with respect to claims 21-23 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.


Claim Rejections - 35 USC § 112

9.       The following is a quotation of the first paragraph of 35 U.S.C. 112 (a):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.       Claim 22 is rejected under 35 U.S.C 112, first paragraph, as falling to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to mention or teach wherein the selected anti-aliasing filter response characteristics includes one or more expected response filter response characteristics if an aliased waveform component is produced by the anti-aliasing filter as claimed in dependent claim 22. The applicant should explicitly explain how the specification support the claim limitation such as wherein the selected anti-aliasing filter response characteristics includes one or more expected response filter response characteristics if an aliased waveform component is produced by the anti-aliasing filter.



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-5, 10-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spanier et al. US 2010/0324845 (hereinafter, Spanier), in view of Wilson et al.  US 5485152 (hereinafter, Wilson), in further view of Iida et al. US 2010/0289567 (hereinafter, Iida).

9.  	Regarding claim 1, Spanier discloses a method for improving frequency response of a high-speed data acquisition device, the method comprising: 
 	sampling signals received at an input of the high-speed data acquisition device at a first sampling rate using a measurement circuit of the high-speed data acquisition device, the measurement circuit including an anti-aliasing filter implemented using a ([0029], Fig. 1: an intelligent electronic device (IED) including an anti-aliased waveform recording system is provided, the waveform recording system including a voltage input circuit operative to sense line voltage from the AC power system and generate at least one voltage signal representative of the voltage sensed from the AC power system; at least one analog-to-digital converter' circuit configured to sample the at least one voltage signal to output digital samples representative of said voltage input circuit; at least one of a digital and analog anti-alias filter for filtering the samples above a predetermined set point. See also [0040]. Spanier discloses anti-alias filter as shown above. Therefore, it is inherent that the anti-alias filter   implemented using a network of resistors and capacitors); 
 	generating, at an output of an analog-to-digital converter (ADC) coupled to the measurement circuit, a digital data stream representative of the sampled input signals ([0029], Fig. 1: at least one analog-to-digital converter' circuit configured to sample the at least one voltage signal to output digital samples representative of said voltage input circuit); 
 	interpolating the digital data stream to generate an interpolated digital signal ([0114]-[0115]: collect one cycle worth of samples by the said analog to digital converters and conduct an interpolation from the previous two samples to the currently analyzed sample); and 
 	the anti-aliasing filter, and select anti-aliasing filter response characteristics ([0029], [0117]-[0118]: the analog to digital converters are sampling at ranges that can be below the bandwidth that the electronic sensors can pass. As such anti-aliasing should be applied to either the hardware using an analog technique or to the firmware using a digital technique to avoid higher level harmonic signals from aliasing to lower level signals. In fact, both analog and digital techniques can be used. The most common anti-alias filter is a low-pass filter. This lets through the lower frequencies and attenuates the higher frequencies. The cut-off frequency (the frequency to which the filter will block signal) will be compatible with the unwanted frequencies above the analog to digital converter measurement bandwidth and the frequencies for which you are measuring…The present disclosure also implements another technique to limit unwanted signals. This technique involves limiting aliasing by making sure the sampling rate, under the Nyquist Theorem, is at least twice the highest input frequency present in the measured signal). 
 	Spanier does not disclose:
 	interpolating the digital data stream to generate an interpolated digital signal with a higher sample rate than the first sampling rate; applying one or more finite impulse response (FIR) filters to the interpolated digital signal to generate a filtered digital signal, the filtered digital signal correcting for: parasitic and/or expected response of elements from the network of resistors and capacitors; and decimating the filtered digital signal to reduce the sampling rate of the filtered digital signal and generate a decimated digital signal.  
 	However, Wilson discloses:
 	 interpolating the digital data stream to generate an interpolated digital signal with a higher sample rate than the first sampling rate (column 4, lines 3-43: In the circuit illustrated in FIG. 2, the analog signal on line 12 is converted to a digital data stream on line 13 by ADC 11…Interpolator 18 increases the sample rate of the digital data stream (that is, converts the digital data stream into a higher sample rate digital data stream).See also Fig. 3);
 	applying one or more finite impulse response (FIR) filters to the interpolated digital signal to generate a filtered digital signal, the filtered digital signal correcting for: expected response of elements from the network of [circuits] (column 4, lines 19-59, Fig. 2: Interpolator 18 increases the sample rate of the digital data stream (that is, converts the digital data stream into a higher sample rate digital data stream)…A higher sample rate digital data stream on line 19 is then sent to a digital filter 26 which removes any images of the original digital signal as a result of the interpolation process. ...Although filter 26 and decimation block 30 have been illustrated as separate circuit elements for illustrative purposes, one skilled in the art will appreciate that these functions may be performed by a single computation element, such as an FIR filter in a well-known manner. See also Fig. 3); and 
 	decimating the filtered digital signal to reduce the sampling rate of the filtered digital signal and generate a decimated digital signal (column 4, lines 3-column 5 lines 15: FIG. 2 is a block diagram broadly illustrating one of the invention. The overall purpose of circuit 10 is to receive an analog signal on line 12 at any frequency within a predetermined working range of the system, convert this signal to a digital data stream, increase the sample rate of the digital data stream and then decimate this higher rate digital data stream so that the data presented on line 32 is at a desired sampling rate. In other words, circuit 10 receives, from analog to digital converter 11, digital data at a fixed, predetermined data rate and converts this data to a digital data stream at another data rate. The other data rate may or may not be the same as the data rate output by analog to digital converter 11 and may be at a fixed or variable rate…A higher sample rate digital data stream on line 19 is then sent to a digital filter 26 which removes any images of the original digital signal as a result of the interpolation process. The filtered digital data stream on line 28 is then sent to a decimation block 30 that decimates the digital data stream on line 28 by a fixed decimation ratio to produce the digital data stream on line 32 having a sample rate selected by a sampling frequency select signal 24….An example will serve to illustrate this function…If the desired data rate of the data stream on line 32 is 48 kHz, signal 24 is therefore a multi-bit digital number representative of a sampling rate of 48 kHz where the number of bits in the digital number control the precision with which the data rate of the data stream on line 14 can be specified. This digital number is sigma-delta modulated by the sigma-delta modulator 20 and used to control interpolator 18 to increase the sample rate of the digital data stream on line 17 by a factor of six. Interpolator 18 increases this data rate to 18.432 MHz by interpolating the data by a factor of six. The resulting 18.432 MHz data is then decimated, after filtering by filter 26, by a factor of 384 (decimator 30 having a decimation ratio of 384) and the digital data stream emerging on line 32 is therefore at, on average, a 48 kHz data rate. See also Fig. 3).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier to use interpolating the digital data stream to generate an interpolated digital signal with a higher sample rate than the first sampling rate; applying one or more finite impulse response (FIR) filters to the interpolated digital signal to generate a filtered digital signal, the filtered digital signal correcting for: expected response of elements; and decimating 
 	Spanier in view of Wilson does not disclose:
 	correcting for: parasitic and/or expected response of elements from the network of resistors and capacitors.
 	However, Iida discloses:
 	 correcting for: parasitic and/or expected response of elements from the network of resistors and capacitors ([0006]-[0007]: with a circuit in which two-tap finite-duration impulse response (FIR) filters are connected in series, a plurality of switches are arranged on both sides of a connection node…It is desirable to provide a novel and improved filter circuit and communication device that are capable of suppressing changes in frequency characteristics caused by parasitic capacitance. See also [0079]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Wilson to use correcting for: parasitic and/or expected response of elements from the network of resistors and capacitors as taught by Iida. The motivation for doing so would have been in order to apply the correcting parasitic and/or expected response of elements from the network of resistors and capacitors methodology of electrical circuits as known in the art and as taught by Iida in a power distribution network system 

7.	Regarding claim 2, Spanier in view of Wilson in view of Iida disclose the method of claim 1 as disclosed above. 
 	Spanier further discloses wherein an output of the measurement circuit is distorted from the input signals ([0014], [0097], [0102]: the power quality is determined by measuring total harmonic distortion of one of the voltage or current inputs, by measurement of frequency fluctuations of the voltage inputs, by the measurement of harmonic magnitude of each individual harmonic for one of the voltage and current inputs, by measuring fast voltage fluctuation from the voltage inputs, or by measuring flicker severity…[and] Based upon the appearance of the waveform, envelope waveform trigger determines if any anomalies exist in the waveform that may distort the waveform signal); and 
 	anti-aliasing filter, and select anti-aliasing filter response characteristics ([0029], [0117]-[0118]: the analog to digital converters are sampling at ranges that can be below the bandwidth that the electronic sensors can pass. As such anti-aliasing should be applied to either the hardware using an analog technique or to the firmware using a digital technique to avoid higher level harmonic signals from aliasing to lower level signals. In fact, both analog and digital techniques can be used. The most common anti-alias filter is a low-pass filter. This lets through the lower frequencies and attenuates the higher frequencies. The cut-off frequency (the frequency to which the filter will block signal) will be compatible with the unwanted frequencies above the analog to digital converter measurement bandwidth and the frequencies for which you are measuring…The present disclosure also implements another technique to limit unwanted signals. This technique involves limiting aliasing by making sure the sampling rate, under the Nyquist Theorem, is at least twice the highest input frequency present in the measured signal).
 	Spanier in view of Wilson does not disclose:
 	wherein an output is distorted from the input signals due, at least in part, to the parasitic and/or the expected response of elements from the network of resistors and capacitors.
 	However, Iida discloses:
 	 wherein an output is distorted from the input signals due, at least in part, to the parasitic and/or the expected response of elements from the network of resistors and capacitors ([0006]-[0007]: with a circuit in which two-tap finite-duration impulse response (FIR) filters are connected in series, a plurality of switches are arranged on both sides of a connection node…It is desirable to provide a novel and improved filter circuit and communication device that are capable of suppressing changes in frequency characteristics caused by parasitic capacitance. See also [0079]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Wilson to use wherein an output is distorted from the input signals due, at least in part, to the parasitic and/or the expected response of elements from the network of resistors and capacitors as taught by Iida. The motivation for doing so would have 

8.	Regarding claim 3, Spanier in view of Wilson in view of Iida disclose the method of claim 2 as disclosed above. 
 	Spanier further discloses wherein the anti-aliasing filter response characteristics are selected such that the anti-aliasing filter has the Nyquist rate ([0029], [0117]-[0118]: the analog to digital converters are sampling at ranges that can be below the bandwidth that the electronic sensors can pass. As such anti-aliasing should be applied to either the hardware using an analog technique or to the firmware using a digital technique to avoid higher level harmonic signals from aliasing to lower level signals. In fact, both analog and digital techniques can be used. The most common anti-alias filter is a low-pass filter. This lets through the lower frequencies and attenuates the higher frequencies. The cut-off frequency (the frequency to which the filter will block signal) will be compatible with the unwanted frequencies above the analog to digital converter measurement bandwidth and the frequencies for which you are measuring…The present disclosure also implements another technique to limit unwanted signals. This technique involves limiting aliasing by making sure the sampling rate, under the Nyquist Theorem, is at least twice the highest input frequency present in the measured signal). Further, Wilson discloses anti-aliasing filter (column 1, lines 35-53). Spanier in view of 

9.	Regarding claim 4, Spanier in view of Wilson in view of Iida disclose the method of claim 3 as disclosed above. 
 	Spanier further discloses wherein the change in gain is compensated for so that the frequency response of the filtered digital signal is accurate up to the Nyquist rate ([0029], [0117]-[0118]: the analog to digital converters are sampling at ranges that can be below the bandwidth that the electronic sensors can pass. As such anti-aliasing should be applied to either the hardware using an analog technique or to the firmware using a digital technique to avoid higher level harmonic signals from aliasing to lower level signals. In fact, both analog and digital techniques can be used. The most common anti-alias filter is a low-pass filter. This lets through the lower frequencies and attenuates the higher frequencies. The cut-off frequency (the frequency to which the filter will block signal) will be compatible with the unwanted frequencies above the analog to digital converter measurement bandwidth and the frequencies for which you are measuring…The present disclosure also implements another technique to limit unwanted signals. This technique involves limiting aliasing by making sure the sampling rate, under the Nyquist Theorem, is at least twice the highest input frequency present in the measured signal). Further, Wilson discloses anti-aliasing filter (column 1, lines 35-53). Spanier in view of Wilson in view of Iida does not disclose the filter has gain roll off 

10.	Regarding claim 5, Spanier in view of Wilson in view of Iida disclose the method of claim 1 as disclosed above. 
 	Spanier further discloses wherein the anti-aliasing filter is provided in an analog front end section of the measurement circuit ([0117]-[0118]: the analog to digital converters are sampling at ranges that can be below the bandwidth that the electronic sensors can pass. As such anti-aliasing should be applied to either the hardware using an analog technique). See also Wilson (column 1, lines 35-53).

11.	Regarding claim 10, Spanier in view of Wilson in view of Iida disclose the method of claim 1 as disclosed above. 
 	Spanier further discloses interpolating the digital data stream to generate an interpolated digital signal ([0114]-[0115]: collect one cycle worth of samples by the said analog to digital converters and conduct an interpolation from the previous two samples to the currently analyzed sample). Iida also discloses interpolation and FIR filter ([0071]).
 	Spanier in view of Iida does not disclose:
 	wherein the digital data stream is interpolated using one or more cascaded integrated comb (CIC) filters.  
 	However, Wilson discloses:
 (column 4, lines 26-59: In the circuit illustrated in FIG. 2, the analog signal on line 12 is converted to a digital data stream on line 13 by ADC 11… The filtered digital data stream on line 17 is then sent to interpolator 18. Interpolator 18 increases the sample rate of the digital data stream (that is, converts the digital data stream into a higher sample rate digital data stream)... Although filter 26 and decimation block 30 have been illustrated as separate circuit elements for illustrative purposes, one skilled in the art will appreciate that these functions may be performed by a single computation element, such as an FIR filter in a well known manner. See also Fig. 3), where interpolator 18 combined with filter 26 (FIR filter) is equivalent to one or more cascaded integrated comb (CIC) filters.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Iida to use wherein the digital data stream is interpolated using one or more cascaded integrated comb (CIC) filters as taught by Wilson. The motivation for doing so would have been in order to apply the interpolation methodology of electrical circuits as known in the art and as taught by Wilson in a power distribution network system such as that of Spanier and/or Iida, thereby removing errors produced by noise resulting from sampling (Wilson, Abstract).

12.	Regarding claim 11, Spanier in view of Wilson in view of Iida disclose the method of claim 1 as disclosed above. 
 	Iida further discloses first stage decimation ([0071]).
 disclose:
 	wherein the filtered digital signal is decimated using one or more cascaded integrated comb (CIC) filters.  
 	However, Wilson discloses:
 	 wherein the filtered digital signal is decimated using one or more cascaded integrated comb (CIC) filters (column 4, lines 26-59: In the circuit illustrated in FIG. 2, the analog signal on line 12 is converted to a digital data stream on line 13 by ADC 11… The filtered digital data stream on line 28 is then sent to a decimation block 30 that decimates the digital data stream on line 28 by a fixed decimation ratio to produce the digital data stream on line 32 having a sample rate selected by a sampling frequency select signal 24. Although filter 26 and decimation block 30 have been illustrated as separate circuit elements for illustrative purposes, one skilled in the art will appreciate that these functions may be performed by a single computation element, such as an FIR or IIR filter in a well known manner. See also Fig. 3), where decimation block 30 combined with filter 26 (FIR filter) is equivalent to one or more cascaded integrated comb (CIC) filters.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Iida to use wherein the filtered digital signal is decimated using one or more cascaded integrated comb (CIC) filters as taught by Wilson. The motivation for doing so would have been in order to apply the decimation methodology of electrical circuits as known in the art and as taught by Wilson in a power distribution network system such as 

13.	Regarding claim 12, Spanier in view of Wilson in view of Iida disclose the method of claim 1 as disclosed above. 
 	Spanier further discloses wherein the high-speed data acquisition device input is coupled to a signal source ([0044], Fig. 1: electrical (power) distribution system).

14.	Regarding claim 13, Spanier in view of Wilson in view of Iida disclose the method of claim 12 as disclosed above. 
 	Spanier further discloses wherein the signal source is a utility power source ([0044], Fig. 1: electrical distribution system).

15.	Regarding claim 14, Spanier in view of Wilson in view of Iida disclose the method of claim 1 as disclosed above. 
 	Spanier in view of Iida does not disclose:
 	providing the decimated digital signal to one or more systems or devices for further processing.
 	However, Wilson discloses:
 	 providing the decimated digital signal to one or more systems or devices for further processing (Fig. 3, items 56, 60).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier 


16.  	Regarding claim 16, Spanier discloses a high-speed data acquisition device, comprising:
 	measurement circuit coupled to an input of the high-speed data acquisition device and configured to sample signals received at the high-speed data acquisition device input at a first sampling rate, the measurement circuit including an anti-aliasing filter implemented using a network of resistors and capacitors ([0029], Fig. 1: an intelligent electronic device (IED) including an anti-aliased waveform recording system is provided, the waveform recording system including a voltage input circuit operative to sense line voltage from the AC power system and generate at least one voltage signal representative of the voltage sensed from the AC power system; at least one analog-to-digital converter' circuit configured to sample the at least one voltage signal to output digital samples representative of said voltage input circuit; at least one of a digital and analog anti-alias filter for filtering the samples above a predetermined set point. See also [0040]. Spanier discloses anti-alias filter as shown above. Therefore, it is inherent that the anti-alias filter implemented using a network of resistors and capacitors); 
 ([0029], Fig. 1: at least one analog-to-digital converter' circuit configured to sample the at least one voltage signal to output digital samples representative of said voltage input circuit); 
 	an interpolator responsive to the digital data stream to generate an interpolated digital signal ([0114]-[0115]: collect one cycle worth of samples by the said analog to digital converters and conduct an interpolation from the previous two samples to the currently analyzed sample); and 
 	the anti-aliasing filter, and select anti-aliasing filter response characteristics ([0029], [0117]-[0118]: the analog to digital converters are sampling at ranges that can be below the bandwidth that the electronic sensors can pass. As such anti-aliasing should be applied to either the hardware using an analog technique or to the firmware using a digital technique to avoid higher level harmonic signals from aliasing to lower level signals. In fact, both analog and digital techniques can be used. The most common anti-alias filter is a low-pass filter. This lets through the lower frequencies and attenuates the higher frequencies. The cut-off frequency (the frequency to which the filter will block signal) will be compatible with the unwanted frequencies above the analog to digital converter measurement bandwidth and the frequencies for which you are measuring…The present disclosure also implements another technique to limit unwanted signals. This technique involves limiting aliasing by making sure the sampling rate, under the Nyquist Theorem, is at least twice the highest input frequency present in the measured signal). 
 disclose:
 	an interpolator responsive to the digital data stream to generate an interpolated digital signal with a higher sample rate than the first sampling rate; a finite impulse response (FIR) filter responsive to the interpolated digital signal to generate a filtered digital signal, the filtered digital signal correcting for: parasitic and/or expected response of elements from the network of resistors and capacitors; and a decimator responsive to the filtered digital signal to reduce the sampling rate of the filtered digital signal and generate a decimated digital signal.  
 	However, Wilson discloses:
 	 an interpolator responsive to the digital data stream to generate an interpolated digital signal with a higher sample rate than the first sampling rate (column 4, lines 3-43: In the circuit illustrated in FIG. 2, the analog signal on line 12 is converted to a digital data stream on line 13 by ADC 11…Interpolator 18 increases the sample rate of the digital data stream (that is, converts the digital data stream into a higher sample rate digital data stream).See also Fig. 3);
 	a finite impulse response (FIR) filter responsive to the interpolated digital signal to generate a filtered digital signal, the filtered digital signal correcting for: expected response of elements from the network of [circuits] (column 4, lines 19-59, Fig. 2: Interpolator 18 increases the sample rate of the digital data stream (that is, converts the digital data stream into a higher sample rate digital data stream)…A higher sample rate digital data stream on line 19 is then sent to a digital filter 26 which removes any images of the original digital signal as a result of the interpolation process. ...Although filter 26 and decimation block 30 have been illustrated as separate circuit elements for illustrative purposes, one skilled in the art will appreciate that these functions may be performed by a single computation element, such as an FIR filter in a well-known manner. See also Fig. 3); and 
 	a decimator responsive to the filtered digital signal to reduce the sampling rate of the filtered digital signal and generate a decimated digital signal (column 4, lines 47-59: A higher sample rate digital data stream on line 19 is then sent to a digital filter 26 which removes any images of the original digital signal as a result of the interpolation process. The filtered digital data stream on line 28 is then sent to a decimation block 30 that decimates the digital data stream on line 28 by a fixed decimation ratio to produce the digital data stream on line 32 having a sample rate selected by a sampling frequency select signal 24. See also Fig. 3).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier to use an interpolator responsive to the digital data stream to generate an interpolated digital signal with a higher sample rate than the first sampling rate; a finite impulse response (FIR) filter responsive to the interpolated digital signal to generate a filtered digital signal, the filtered digital signal correcting for: expected response of elements from the network of resistors and capacitors; and a decimator responsive to the filtered digital signal to reduce the sampling rate of the filtered digital signal and generate a decimated digital signal as taught by Wilson. The motivation for doing so would have been in order to apply the finite impulse response (FIR) filters and decimating the filtered digital signal methodology of electrical circuits as known in the art and as taught 
 	Spanier in view of Wilson does not disclose:
 	correcting for: parasitic and/or expected response of elements from the network of resistors and capacitors.
 	However, Iida discloses:
 	 correcting for: parasitic and/or expected response of elements from the network of resistors and capacitors ([0006]-[0007]: with a circuit in which two-tap finite-duration impulse response (FIR) filters are connected in series, a plurality of switches are arranged on both sides of a connection node…It is desirable to provide a novel and improved filter circuit and communication device that are capable of suppressing changes in frequency characteristics caused by parasitic capacitance. See also [0079]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Wilson to use correcting for: parasitic and/or expected response of elements from the network of resistors and capacitors as taught by Iida. The motivation for doing so would have been in order to apply the correcting parasitic and/or expected response of elements from the network of resistors and capacitors methodology of electrical circuits as known in the art and as taught by Iida in a power distribution network system such as that of Spanier and Wilson, thereby improving filter circuit and communication device that are capable of suppressing changes in frequency characteristics caused by parasitic capacitance (Iida, [0007]).

Regarding claim 17, Spanier in view of Wilson in view of Iida disclose the system of claim 16 as disclosed above. 
 	Spanier further discloses interpolating the digital data stream to generate an interpolated digital signal ([0114]-[0115]: collect one cycle worth of samples by the said analog to digital converters and conduct an interpolation from the previous two samples to the currently analyzed sample). Iida also discloses interpolation and FIR filter ([0071]).
 	Spanier in view of Iida does not disclose:
 	wherein the digital data stream is interpolated using one or more cascaded integrated comb (CIC) filters.  
 	However, Wilson discloses:
 	 wherein the digital data stream is interpolated using one or more cascaded integrated comb (CIC) filters (column 4, lines 26-59: In the circuit illustrated in FIG. 2, the analog signal on line 12 is converted to a digital data stream on line 13 by ADC 11… The filtered digital data stream on line 17 is then sent to interpolator 18. Interpolator 18 increases the sample rate of the digital data stream (that is, converts the digital data stream into a higher sample rate digital data stream)... Although filter 26 and decimation block 30 have been illustrated as separate circuit elements for illustrative purposes, one skilled in the art will appreciate that these functions may be performed by a single computation element, such as an FIR filter in a well known manner. See also Fig. 3), where interpolator 18 combined with filter 26 (FIR filter) is equivalent to one or more cascaded integrated comb (CIC) filters.


18.	Regarding claim 18, Spanier in view of Wilson in view of Iida disclose the system of claim 16 as disclosed above. 
 	Iida further discloses first stage decimation ([0071]).
 	Spanier in view of Iida does not disclose:
 	wherein the filtered digital signal is decimated using one or more cascaded integrated comb (CIC) filters.  
 	However, Wilson discloses:
 	 wherein the filtered digital signal is decimated using one or more cascaded integrated comb (CIC) filters (column 4, lines 26-59: In the circuit illustrated in FIG. 2, the analog signal on line 12 is converted to a digital data stream on line 13 by ADC 11… The filtered digital data stream on line 28 is then sent to a decimation block 30 that decimates the digital data stream on line 28 by a fixed decimation ratio to produce the digital data stream on line 32 having a sample rate selected by a sampling frequency select signal 24. Although filter 26 and decimation block 30 have been illustrated as separate circuit elements for illustrative purposes, one skilled in the art will appreciate that these functions may be performed by a single computation element, such as an FIR or IIR filter in a well known manner. See also Fig. 3), where decimation block 30 combined with filter 26 (FIR filter) is equivalent to one or more cascaded integrated comb (CIC) filters.
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Iida to use wherein the filtered digital signal is decimated using one or more cascaded integrated comb (CIC) filters as taught by Wilson. The motivation for doing so would have been in order to apply the decimation methodology of electrical circuits as known in the art and as taught by Wilson in a power distribution network system such as that of Spanier and/or Iida, thereby removing errors produced by noise resulting from sampling (Wilson, Abstract).

19.	Regarding claim 19, Spanier in view of Wilson in view of Iida disclose the system of claim 16 as disclosed above. 
 	Spanier further discloses wherein the high-speed data acquisition device input is coupled to a signal source ([0044], Fig. 1: electrical (power) distribution system).

20.	Regarding claim 20, Spanier in view of Wilson in view of Iida disclose the system of claim 19 as disclosed above. 
 	Spanier further discloses wherein the signal source is a utility power source ([0044], Fig. 1: electrical distribution system).


21.	Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Spanier, in view of Wilson, in view of Iida, in further view of Chen et al. US 2007/0146181 (hereinafter, Chen).

22.  	Regarding claim 6, Spanier in view of Wilson in view of Iida disclose the method of claim 5 as disclosed above. 
 	Spanier further discloses part variation in the analog front end section ([0014], [0097], [0102]: the power quality is determined by measuring total harmonic distortion of one of the voltage or current inputs, by measurement of frequency fluctuations of the voltage inputs, by the measurement of harmonic magnitude of each individual harmonic for one of the voltage and current inputs, by measuring fast voltage fluctuation from the voltage inputs, or by measuring flicker severity…[and] Based upon the appearance of the waveform, envelope waveform trigger determines if any anomalies exist in the waveform that may distort the waveform signal). Wilson also discloses FIR filters (column 1, lines 35-53, column 4, lines 47-59, Figs. 2-3).
 	Spanier in view of Wilson in view of Iida does not disclose:
 	selecting a filter coefficient for the one or more FIR filters based on detected part variations in the analog front end section.  
 	However, Chen discloses:
 ([0038], [0040]: modifying the filter coefficients of the selected output FIR filter. See also [0027]-[0031], Fig. 1A).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Wilson in view of Iida to use selecting a filter coefficient for the one or more FIR filters based on detected part variations in the analog front end section as taught by Chen. The motivation for doing so would have been in order to apply the selecting a filter coefficient methodology of electrical circuits as known in the art and as taught by Chen in a power distribution network system such as that of Spanier in view of Wilson in view of Iida, thereby reducing sampling error (Chen, [0028]).

23.  	Regarding claim 7, Spanier in view of Wilson in view of Iida disclose the method of claim 6 as disclosed above. 
 	Spanier further discloses part variation in the analog front end section ([0014], [0097], [0102], Fig. 1: the power quality is determined by measuring total harmonic distortion of one of the voltage or current inputs, by measurement of frequency fluctuations of the voltage inputs, by the measurement of harmonic magnitude of each individual harmonic for one of the voltage and current inputs, by measuring fast voltage fluctuation from the voltage inputs, or by measuring flicker severity…[and] Based upon the appearance of the waveform, envelope waveform trigger determines if any anomalies exist in the waveform that may distort the waveform signal). Wilson also discloses FIR filters (column 1, lines 35-53, column 4, lines 47-59, Figs. 2-3).
 disclose:
 	wherein the part variations are detected by a controller coupled to one or more components in the analog front end section.  
 	However, Chen discloses:
 	 wherein the part variations are detected by a controller coupled to one or more components in the analog front end section (Fig. 1A).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Wilson in view of Iida to use wherein the part variations are detected by a controller coupled to one or more components in the analog front end section as taught by Chen. The motivation for doing so would have been in order to apply the controller detecting part variations methodology of electrical circuits as known in the art and as taught by Chen in a power distribution network system such as that of Spanier and/or in view of Wilson in view of Iida, thereby reducing sampling error (Chen, [0028]).

24.  	Regarding claim 8, Spanier in view of Wilson in view of Iida disclose the method of claim 7 as disclosed above. 
 	Spanier further discloses part variation ([0014], [0097], [0102], Fig. 1: the power quality is determined by measuring total harmonic distortion of one of the voltage or current inputs, by measurement of frequency fluctuations of the voltage inputs, by the measurement of harmonic magnitude of each individual harmonic for one of the voltage and current inputs, by measuring fast voltage fluctuation from the voltage inputs, or by measuring flicker severity…[and] Based upon the appearance of the waveform, envelope waveform trigger determines if any anomalies exist in the waveform that may distort the waveform signal). Wilson also discloses FIR filters (column 1, lines 35-53, column 4, lines 47-59, Figs. 2-3).
 	Spanier in view of Wilson in view of Iida does not disclose:
 	wherein the controller is configured to detect the part variations during a calibration step, the calibration step including determining correction required based on the detected part variations.  
 	However, Chen discloses:
 	 wherein the controller is configured to detect the part variations during a calibration step, the calibration step including determining correction required based on the detected part variations ([0027]-[0028], [0031], Fig. 1A).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Wilson in view of Iida to use the controller is configured to detect the part variations during a calibration step, the calibration step including determining correction required based on the detected part variations as taught by Chen. The motivation for doing so would have been in order to apply the controller detecting part variations methodology of electrical circuits as known in the art and as taught by Chen in a power distribution network system such as that of Spanier and/or in view of Wilson in view of Iida, thereby reducing sampling error (Chen, [0028]).

25.  	Regarding claim 9, Spanier in view of Wilson in view of Iida disclose the method of claim 7 as disclosed above. 
 ([0014], [0097], [0102]: the power quality is determined by measuring total harmonic distortion of one of the voltage or current inputs, by measurement of frequency fluctuations of the voltage inputs, by the measurement of harmonic magnitude of each individual harmonic for one of the voltage and current inputs, by measuring fast voltage fluctuation from the voltage inputs, or by measuring flicker severity…[and] Based upon the appearance of the waveform, envelope waveform trigger determines if any anomalies exist in the waveform that may distort the waveform signal). Wilson also discloses FIR filters (column 1, lines 35-53, column 4, lines 47-59, Figs. 2-3).
 	Spanier in view of Wilson in view of Iida does not disclose:
 	wherein the filter coefficient is adjusted from a first filter coefficient to a second filter coefficient different from the first filter coefficient in response to detected changes in the part variations.  
 	However, Chen discloses:
 	 wherein the filter coefficient is adjusted from a first filter coefficient to a second filter coefficient different from the first filter coefficient in response to detected changes in the part variations ([0038], [0040]: modifying the filter coefficients of the selected output FIR filter. See also [0027]-[0031], Fig. 1A).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Wilson in view of Iida to use wherein the filter coefficient is adjusted from a first filter coefficient to a second filter coefficient different from the first filter coefficient in response to detected changes in the part variations as taught by Chen. The motivation .


26.	Claims 15 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Spanier, in view of Wilson, in view of Iida, in further view of Thiagarajan et al. US 10033403 (hereinafter, Thiagarajan).

27.  	Regarding claim 15, Spanier in view of Wilson in view of Iida disclose the method of claim 1 as disclosed above. 
 	Wilson further discloses decimated digital signal (column 4, lines 3-10, Figs. 2-3).
 	Spanier in view of Wilson in view of Iida does not disclose:
 	wherein the decimated digital signal corrects for gain errors in the sampled input signals.  
 	However, Thiagarajan discloses:
 	 wherein the decimated digital signal corrects for gain errors in the sampled input signals (column 6, lines 35-38: decimator architecture can be expanded to correct offset and gain error).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Wilson in view of Iida to use wherein the decimated digital signal corrects for 

28.  	Regarding claim 23, Spanier in view of Wilson in view of Iida disclose the method of claim 1 as disclosed above. 
 	Wilson further discloses decimated digital signal (column 4, lines 3-10, Figs. 2-3). See also Wilson (column 6 lines 9-21).
 	Spanier in view of Wilson in view of Iida does not disclose:
 	wherein decimating the filtered digital signal to reduce the sampling rate corrects for gain errors in the sampled input signals.  
 	However, Thiagarajan discloses:
 	 wherein decimating the filtered digital signal to reduce the sampling rate corrects for gain errors in the sampled input signals (column 6, lines 35-38: decimator architecture can be expanded to correct offset and gain error).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier in view of Wilson in view of Iida to use wherein decimating the filtered digital signal to reduce the sampling rate corrects for gain errors in the sampled input signals as taught by Thiagarajan. The motivation for doing so would have been in order to apply the correcting gain errors methodology of electrical circuits as known in the art and as .

29.	Claims 21-22 rejected under 35 U.S.C. 103 as being unpatentable over Spanier, in view of Wilson, in view of Iida, in further view of Azin et al. US 20150280660 (hereinafter, Azin).

30.  	Regarding claim 21, Spanier in view of Wilson in view of Iida disclose the method of claim 1 as disclosed above. 
 	Spanier in view of Wilson in view of Iida further discloses wherein the selected anti-aliasing filter response characteristics as disclosed above.
 	Spanier in view of Wilson in view of Iida does not disclose:
 	wherein the selected anti-aliasing filter response characteristics includes one or more parasitic filter response characteristics if a parasitic waveform component is produced by the anti-aliasing filter.  
 	However, Azin discloses:
 	 wherein the selected anti-aliasing filter response characteristics includes one or more parasitic filter response characteristics if a parasitic waveform component is produced by the anti-aliasing filter ([0022], [0036]: harmonic distortion during the anti-aliasing process. See also [0027]-[0032]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier 

31.  	Regarding claim 22, Spanier in view of Wilson in view of Iida disclose the method of claim 1 as disclosed above. 
 	Spanier in view of Wilson in view of Iida further discloses wherein the selected anti-aliasing filter response characteristics includes one or more expected response filter response characteristics as disclosed above.
 	Spanier in view of Wilson in view of Iida does not disclose:
 	wherein the selected anti-aliasing filter response characteristics includes one or more expected response filter response characteristics if an aliased waveform component is produced by the anti-aliasing filter.  
 	However, Azin discloses:
 	 wherein the selected anti-aliasing filter response characteristics includes one or more expected response filter response characteristics if an aliased waveform component is produced by the anti-aliasing filter ([0027]-[0032]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Spanier .


Conclusion
32.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
34.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/Eyob Hagos/								
Examiner, Art Unit 2864